Citation Nr: 1828317	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran had recognized civilian guerilla service from December 1944 to February 1946 in the Philippines.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, in the Republic of the Philippines.  

By way of procedural background, the Veteran passed away in October 1993.  The Appellant seeks surviving spouse benefits.  This matter was previously before the Board in December 2015.  The Board found that new and material evidence had been submitted and reopened the claim for service connection for the Veteran's death and remanded the claim for a medical opinion.  A medical opinion addressing the Board's questions was obtained in July 2016.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  This claim has now been returned to the Board for further consideration.  

In September 2016, the Appellant requested that VA appoint an attorney to represent her in this claim.  VA previously provided to the Appellant a list of representatives and a Form 21-22 to appoint a representative before the claim was certified to the Board.  See October 2012 correspondence.  After the Veteran submitted the September 2016 request for an appointment of an attorney, the Board again sent her a letter in February 2018 informing her that the Board cannot appoint a representative, to include an attorney, to represent her in this claim.  The Board provided a list of potential Veteran's Service Organizations (VSO), who could service as her representative and a VA Form 21-22 and VA Form 21-22a.  Additionally, the Board provided a link to VA's website where a full list of accredited VSOs and attorneys were available.  The Appellant responded by letter dated February 2018, reporting she appointed an attorney to represent her and enclosing the appropriate VA Form 21-22a.  However, the VA Form 21-22a was not signed by the named attorney, and therefore, is invalid.  Subsequently, the attorney named on the invalid VA Form 21-22a sent a letter dated March 2018 indicating he did not represent her because she had not signed a fee agreement or retained him on this case.   

The Appellant initially requested a central office hearing in Washington D.C. in the February 2014 substantive appeal, via a VA Form 9.  Subsequently in a July 2014 letter, the Appellant withdrew her request for a hearing.  Therefore, the Board finds that the hearing request has been withdrawn.  

The issues of whether new and material evidence has been received to reopen a claim for non-service connected pension and a claim for accrued benefits, and if so, whether service connection is warranted have been raised by virtue of the filing of the October 2012 claim for death indemnity compensation.  See 38 C.F.R. § 3.152 (b)(1)(2017).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran died in October 1993; the official cause of death was postural pneumonia with an antecedent cause of death of cerebrovascular accident (stroke).

2.  During his lifetime, the Veteran had no adjudicated service connected disabilities.  

3.  The probative evidence of record does not demonstrate that it is at least as likely as not that the causes of death, strokes and pneumonia, manifested during active service or are otherwise related to service.

4.  Although the medical evidence of record relates the causes of death to diabetes mellitus and hypertension, the probative evidence of record does not demonstrate that it is at least as likely as not these conditions manifested during active service or are otherwise related to service.

5.  There is no probative evidence showing that the Veteran was presumptively exposed or in-fact exposed to radiation during his active service, that he was a prisoner of war (POW) during a recognized period of service.  

6.  There is no probative evidence that the Veteran was diagnosed with PTSD or an acquired psychiatric disorder or that such a diagnosis caused or contributed to his death.  

7.  There is no probative evidence that chronic malaria, cataracts, or arthritis caused or contributed to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of death are not met.  38 U.S.C. 
§§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Pertinent Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Hypertension, diabetes melitis, and arthritis are considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

VA regulations provide that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312(b).

The regulations under 38 C.F.R. § 3.312(c) provide that:

(1)  Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Certificate of Death reflects that the Veteran died in October 1993 with an immediate cause of postural pneumonia and an antecedent cause of stroke.  The Veteran was not service-connected for a disability prior to his death.  

The Appellant disputes that the cause of the Veteran's death was postural pneumonia.  Instead, the Appellant primarily maintains that his death was caused by several strokes which led to pneumonia and that the strokes were related to the tachycardia noted at discharge from service.  Additionally, the Appellant makes bare assertions, without specific factual allegations or supporting evidence, that the Veteran was exposed to radiation during service.  She further contends that he had posttraumatic stress disorder (PTSD) and that he was a POW.  The Appellant maintains that the radiation exposure, PTSD, or the diseases that had onset while as a POW contributed to or caused his death.  She also asserts that the chronic malaria, diabetes mellitus, cataracts, arthritis, and hypertension had onset during service or are related to service, and these conditions contributed or caused his death.   

The Veteran's active service stems from being recognized as an active civilian guerilla during World War II.  The service records, in part, include a Report of Medical Examination at discharge, military personnel records, and a Certificate of discharge from the Commonwealth of the Philippines, Philippine Army with a discharge date of February 1946.  The service treatment records do not include a report of medical examination on entry into service as the Veteran's service was recognized retroactively.  

The January 1946 report of medical examination at discharge indicated the Veteran's psychiatric state, eyes, respiratory system, endocrine system, and musculoskeletal system were normal.  The Veteran's certificate of discharge indicates that the Veteran reported he was in "good" physical condition, no disability was reported in the space provided, and no response was reported in the space provided to indicate whether a current disability was incurred in the line of duty.  The Veteran denied that he was, at discharge, disabled or suffering from a wound, injury or disease regardless of whether it was incurred during military service.  Therefore, the service treatment records do not indicate the Veteran had symptoms, diagnosis, or treatment of chronic malaria, diabetes mellitus, cataracts, arthritis, PTSD, hypertension, strokes, or pneumonia during service.  

With regard to the Veteran's cardiovascular system, the clinician in the January 1946 discharge examination report noted "tachycardia".  The clinician reported the Veteran's heart rate was 92 beats per minute (bpm) sitting, 100 bpm immediately after exercise, 100 bmp two minutes after exercise.  The Veteran's blood pressure was 124/88.  The clinician found him fit for discharge.  

The earliest private treatment record associated with the claims file is dated October 1987.  The Veteran submitted a medical evaluation from a private physician Dr. E.C.A., who diagnosed the Veteran with chronic latent malaria, arthritis, and cataracts.  Private treatment records dated August 1990 report the Veteran was admitted to the hospital with a diagnosis of diabetes melitis and for cataract extraction.  A June 1991 medical certificate reported the Veteran was hospitalized for severe hypertension and a CVA thrombosis; however, the hospital records could not be located.  The Veteran subsequently died in October 1993.  

A VA medical opinion as to the Veteran's cause of death was provided in July 2016.  The examiner, an internal medicine doctor, reviewed the claims file, to include the multiple statements provided by the Appellant and several friends, regarding the multiple strokes and how they affected his quality of life.  The examiner also reviewed the death certificate, service treatment records, and post-discharge private treatment records.  The examiner confirmed that the primary causes of death were thrombotic stroke which led to pneumonia.  

Further, the July 2016 VA examiner found that it was less likely than not that the tachycardia noted on the Veteran's Report of Medical Examination on discharge caused the strokes or the pneumonia.  First, the examiner indicated that the notation of "tachycardia" was merely a physical finding of a fast heart rate at the time it was taken.  To support this conclusion, the examiner noted the Veteran's discharge examination reported his baseline pulse rate was 92 beats per minute (bpm), 100 or 120 bpm after exercise, and 100 bpm two minutes after exercise, which was still within the normal limits of 60-100 bpm.  The examiner noted that "tachycardia" is not a disease; instead, it is a term used to describe a compensatory mechanism or response of the heart to an increase in cardiac demand brought about by an increase in workload.  Additionally, the examiner noted that October 1987 private treatment records from Dr. E.C.A. noted the Veteran's heart rate was 85 bmp, which was also within normal limits.  

Finally, the July 2016 examiner reported that thrombotic or ischemic strokes are caused by formation of a thrombus brought about by an increase in viscosity, or thickness, of the blood, causing a hypercoagulable state.  Essentially, the Veteran's blood thickened and caused an increase in blood clots, which led to the strokes.  The examiner indicated that the strokes were most likely due to either the Veteran's non-service connected diabetes melitis II and/or the uncontrolled hypertension.  Further, the examiner noted that tachycardia did not contribute to or cause the pneumonia.  The examiner concluded the pneumonia was the result of being bedridden from the non-service connected strokes.  Ultimately, the examiner concluded that the tachycardia did not play a causal role in his death, did not contribute substantially, did not cause debilitating effects or a general impairment of health resulting in being materially less capable of resisting the pneumonia or strokes, and did not accelerate his death.  

The record is completely negative for any competent evidence of symptoms, diagnosis or treatment of pneumonia or strokes during service.  Similarly, no competent evidence of a nexus between the pneumonia or the strokes to his active service is of record.  In this regard, the Appellant has not provided a medical opinion linking the Veteran's death to his service.  The only evidence offered in support of this claim is Appellant's lay statements.  To the extent that the Appellant's lay statements are being offered to establish a nexus between the cause of the Veteran's death and his military service, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, the Appellant is not competent to render an etiology opinion in this case.  Accordingly, the Appellant's assertions as to a relationship between the Veteran's service and the cause of his death are of little probative value.  

The July 2016 examiner did, however, attribute the cause of the Veteran's death to the non-service connected diabetes mellitus and hypertension.  Nonetheless, service treatment records do not report that the Veteran had symptoms, diagnoses, or treatment for diabetes melitis II or hypertension during service.  The January 1946 Report of medical examination at discharge reported the endocrine system was normal, and the Veteran's blood pressure reading was recorded as 124/88.  This is the only blood pressure reading reported during service.  The next blood pressure reading of 150/90 is found in an October 1987 private treatment record, more than 40 years after discharge from service.  Furthermore, there was no indication the Veteran's diabetes or hypertension had onset in service or was otherwise related to service.  Notably, the Veteran also did not request service connection for diabetes or hypertension when he filed his claims for service connection in July 1986 or in April 1991 and never contended that the diabetes mellitus or the hypertension was related to service.  

The Board also notes that while hypertension and diabetes mellitus are diseases that warrant service connection on a presumptive basis if manifested within one year of service separation, the record does not demonstrate a diagnosis of hypertension until June 1991, more than 45 years after discharge from service, or diabetes mellitus until August 1990, more than 44 years after service discharge.  As indicated above, the Veteran's STRs were negative for complaints or diagnoses for a condition related to blood pressure or the endocrine system at discharge from service and he did not contend during his lifetime that either of these conditions had onset during service or were related to service.  As there is no diagnosis of hypertension or diabetes mellitus demonstrated within one year from separation from service in February 1946, service connection on a presumptive basis may not be granted as the disability was not shown in service or within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran was not diagnosed with a hypertension or diabetes melitis until decades after service, and there was a significant period between his service and his post-service complaints and where the medical record was silent for symptoms or clinical findings of hypertension and diabetes mellitus, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Turning to the Appellant's assertion that the Veteran had PTSD which caused or contributed to his death, there is no competent diagnosis of PTSD of record.  The Veteran's psychiatric state was noted as normal at discharge from service.  There are no private or VA treatment records indicating he experienced symptoms of PTSD or other acquired psychiatric disorder during service or after service.  There are no post-discharge treatment records that report that that he ever sought mental health treatment.  Additionally, while he did file claims for service connection, the Veteran did not request service connection for PTSD or any other psychiatric disorder before his death.  The Appellant submitted a statement in November 2000 that described the Veteran as being sick or nervous with difficulty concentrating since they married in 1960, 14 years after the Veteran's discharge from service.  Moreover, she reported that he attributed his psychiatric symptoms to his active service.  See November 2000 notice of disagreement.  

In September 2016, the Appellant related that the Veteran "may have had" PTSD and nervousness which led to "production in blood and circulation leading to the diabetes mellitus..." as well as cataracts, stroke, and eventually pneumonia.  However, there is no probative evidence of record of a diagnosis of PTSD or any other acquired psychiatric disorder and no probative evidence that a mental disorder caused or contributed to his death.  As noted above, the Appellant, as a lay person, is competent to report symptoms that she observed through her senses and report what the Veteran told her, but her statements are not competent to provide a diagnosis of PTSD or other acquired psychiatric disorder, or to provide a nexus to service as this determination requires a complex medical matter beyond the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As to the Appellant's contention that the Veteran was a POW, the probative evidence of record is that the Veteran in this case, if he was a POW, was not a POW during his recognized period of service.  Of note, in his initial service connection claim in July 1986, the Veteran selected the box denying he was a POW.  Similarly, the Appellant on her October 2012 claim for DIC benefits also selected the box denying the Veteran was a POW.  The Appellant first asserted that the Veteran's disabilities had onset when he was a POW at a Japanese concentration camp in April 2001.  She also provided a detailed timeline of events for the Veteran's service.  She indicated the Veteran was drafted into the Philippine Army in December 1941, was captured and taken to a Japanese prison camp on January 3, 1942, and was released on January 16, 1942.  In October 1942, ten months after his reported release, the Appellant stated the Veteran joined the Ramsey guerrillas and served with this unit until February 1946.  

Generally, the Veteran's account of his experiences during service and shortly after service are more probative than his surviving spouse's second-hand account of the events.  Notably, the Veteran was not married to the Appellant until 1960, 14 years after discharge from service.  The Board assigns greater weight to the Veteran's July 1986 application for disability benefits that indicated he was not a POW than the Appellant's assertion that he was.  Further, even if the Board conceded that the Veteran was a POW, the Appellant's own timeline of events indicates the Veteran was in the Japanese prison camp in January 1942 - before his period of recognized service as a civilian guerilla.  Although 38 C.F.R. 3.309(c)(1) provides for a presumptive service connection for a stroke for Veterans who were POWs, further development is not warranted as it did not occur during a period of recognized active service.  Thus, 38 C.F.R. 3.309(c)(1) is not for application.  

Additionally, the Appellant first contended that the Veteran was exposed to radiation and that the radiation exposure caused or contributed to his death in June 2012.  First, there is no indication that the Veteran served in an area of presumptive exposure to radiation.  All of his documented service was in the Philippines, not in Japan.  Neither the Veteran nor the Appellant have ever contended that he served in Japan to support presumptive service connection for radiation exposure under 38 C.F.R. 3.309(d)(3).  Additionally, the Veteran's cause of death is not one of the disabilities listed in 38 C.F.R. 3.309(d)(3).  Finally, the Appellant has not asserted a factual basis, other than the bare assertion that the Veteran was exposed to radiation during service, to warrant further development of this contention.  

The Board notes that the Veteran has not been afforded a VA examination as to whether the radiation caused any of his disabilities or contributed to or caused his death.  However, a remand for a VA medical opinion is not warranted.  The weight of the evidence does not demonstrate that the Veteran was exposed to radiation, presumptively or in-fact.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Appellant's conclusory and generalized assertions as to the etiology of the Veteran's death are insufficient to trigger the VA's duty to assist by providing the Veteran with an examination.  See 38 U.S.C. § 5103(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

Regarding the other diagnoses of record, to include chronic latent malaria, cataracts, or arthritis, the Board notes that the Veteran has not been afforded a VA examination as to whether these conditions caused or contributed to the Veteran's death.  However, a remand for a VA medical opinion is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Appellant's conclusory generalized lay statements as to the etiology of the Veteran's death are insufficient to trigger the VA's duty to assist by providing the Veteran with an examination.  See 38 U.S.C. § 5103(d) (2012); Id. at 83; Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board finds the July 2016 medical opinion that attributed that the Veteran's cause of death was the thrombotic strokes and resulting pneumonia, which were most likely related to the non-service connected diabetes mellitus and/or hypertension, more probative than Appellant's unsupported lay statements that his death was caused by or contributed to by the chronic latent malaria, cataracts, or arthritis.  

In addition, the Board considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, referral of this case to obtain an opinion as to whether the Veteran's chronic latent malaria caused or contributed to his death would be futile as it could only result in a speculative opinion or purported opinion of no probative value.  

Moreover, the Board acknowledges that the internet articles submitted regarding diabetes mellitus, hypertension, and pneumonia.  However, the articles are of little probative value because, although these conditions contributed to or caused the Veteran's death, the articles lack a rationale for the supposition that any of these disabilities are related to the Veteran's service.  In addition, the conclusions of the article provided by the Veteran were unsupported by any citation to medical research or clinical findings and were general in nature and non-specific to the facts of the present case.

Further, the Board acknowledges that the Appellant has also submitted internet articles with general information about tachycardia, chronic malaria, cataracts, and arthritis.  However, the articles are of little probative value because, although there is evidence that he was diagnosed with these conditions at his death, the articles do not provide probative evidence of an in-service injury or disease and lack a rationale for the supposition that any of these conditions caused or contributed to his death.  Further, the July 2016 medical opinion, which is more probative because it is based on this Veteran's specific medical picture, did not attribute the cause or contributory cause of the Veteran's death to the physical finding of tachycardia or the diagnosed chronic malaria, eye cataracts, or arthritis.  In addition, the conclusions of the article provided by the Veteran were unsupported by any citation to medical research or clinical findings and were general in nature and non-specific to the facts of the present case.

The Board appreciates the Veteran's honorable military service.  While the Board is sympathetic to the Appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


